DETAILED ACTION
This communication is in response to the application filed on 7/22/20 in which claims 1-25 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/13/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1-12, 14-20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over WOLFRAM et al. (U.S. Pub. No. 2017/0220542) (“Wolfram”) in view of Narayanan et al. (U.S. Pub. No. 2015/0347352) (“Narayanan”).

Regarding claim 1, Wolfram discloses [a] non-transitory machine readable medium storing instructions that when executed by a processing resource of a computer system cause the processing resource to: 
display on a display screen of the computer system an interactive form authoring interface including a single text entry field and a form preview area; (Wolfram, paragraph 185, teaches a forms generation module comprising software instructions that, when executed by the processor, cause the processor to evaluate programming input from a programmer to generate an electronic form object; Wolfram, paragraph 190, teaches that the forms generation module is a component of an interpreter, i.e., a computer program that directly executes, i.e. performs, instructions written in a programming or scripting language; Wolfram, paragraph 196, teaches programmer input in a programming language is received at a computer via an input device (see FIG. 10A))
accept via the single text entry field a text input relating to an electronic form being authored by an authoring user; (Wolfram, paragraph 196, teaches programmer input in a programming language is received at a computer via an input device (see FIG. 10A))
send the text input to a software component operable to obtain form definition information from the text input and to generate a rendered functional preview of the electronic form based on the form definition information; and (Wolfram, paragraph 197, teaches that the programmer input includes built-in functions of a programming language that a programmer utilizes to efficiently create an electronic form; the built-in function includes two arguments: specification data (e.g., data to indicate properties of the form to be generated); Wolfram, paragraph 198, teaches the programmer input is evaluated at one or more computers to generate an electronic form object that includes one or more user-interface mechanisms for receiving the user input)
provide the authoring user with real-time or near real-time feedback regarding an appearance and functionality of the electronic form by updating the form preview area based on the rendered functional preview, (Wolfram, paragraph 200, teaches evaluating the specification data to determine general characteristics of the form to be generated, e.g., i) how many user inputs are to be received by the form, ii) respective data types of the user inputs, etc.; based on the evaluation of the specification data, code is generated for the electronic form that conforms to the general characteristics corresponding to the specification data; the generated code is capable of being processed by an application to render the electronic form having the general characteristics; Wolfram, paragraph 202, teaches the generated code causes the evaluation of the function to be completed at run-time, e.g., after user input is received)[]
Wolfram, paragraph 206, teaches a suitable application renders the electronic form using the electronic form object generated in response to the programming input. Yet, Wolfram does not disclose a form preview area…wherein the form preview area is displayed on the display screen concurrently with the single active text entry field and is updated in real-time or near real-time responsive to changes to the text input. However, Narayanan, paragraph 23, teaches a form compiler that compiles metadata by a developer in developing forms into a descriptor language that can be understood by a browser in a preview generator such that the browser uses a user interface component to display a preview of the form in a preview section of a user interface (see FIG. 4A) as it is being authored by the developer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wolfram to incorporate the teachings of Narayanan to render a Narayanan, paragraph 43).

Regarding claim 2, Wolfram, in view of Narayanan, discloses the invention of claim 1 as discussed above. Wolfram further discloses wherein the non-transitory machine readable medium is local to the computer system (Wolfram, paragraph 185, teaches the computer system includes a memory that includes the form generation module that, when executed by the processor, causes the processor to evaluate programming input from a programmer to generate an electronic form object).

Regarding claim 3, Wolfram, in view of Narayanan, discloses the invention of claim 1 as discussed above. Wolfram further discloses wherein the non-transitory machine readable medium is remote from the computer system (Wolfram, paragraph 194, teaches the form generation module is implemented as a client-server system).

Regarding claim 4, Wolfram, in view of Narayanan, discloses the invention of claim 1 as discussed above. Wolfram further discloses wherein the software component runs within the computer system (Wolfram, paragraph 185, teaches the computer system includes a memory that includes the form generation module that, when executed by the processor, causes the processor to evaluate programming input from a programmer to generate an electronic form object).

Wolfram, in view of Narayanan, discloses the invention of claim 1 as discussed above. Wolfram further discloses wherein the software component runs within a remote server (Wolfram, paragraph 194, teaches the form generation module is implemented as a client-server system).

Regarding claim 6, Wolfram, in view of Narayanan, discloses the invention of claim 1 as discussed above. Wolfram does not disclose wherein the rendered functional preview enables interaction with functional form elements of the electronic form by the authoring user. However, Narayanan, paragraph 42, teaches that the user can selected a control in the preview section to locate the corresponding element on the metadata display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wolfram to incorporate the teachings of Narayanan to allow selection of a form element from the rendered preview of the form as it is being authored by the developer. Doing so would increase the productivity of the developer (Narayanan, paragraph 43).

Regarding claim 7, Wolfram, in view of Narayanan, discloses the invention of claim 1 as discussed above. Wolfram further discloses wherein the interactive form authoring interface is presented by a web browser running on the computer system (see paragraph 79).

Regarding claim 8, Wolfram, in view of Narayanan, discloses the invention of claim 1 as discussed above. Wolfram further discloses wherein the computer system comprises a mobile device (Wolfram, FIG. 8, teaches a computer 102 described as a desktop computer, a workstation, a laptop computer, a tablet computer, a smart phone, a personal digital assistant, etc.).

Regarding claim 9, Wolfram, in view of Narayanan, discloses the invention of claim 1 as discussed above. Wolfram further discloses wherein the text input is in a form of a natural language (Wolfram, paragraph 197, teaches the programmer input includes natural language words, e.g., first, second, form function).

Regarding claim 10, Wolfram, in view of Narayanan, discloses the invention of claim 6 as discussed above. Wolfram further discloses wherein the natural language is augmented with structure that aids the software component in obtaining the form definition information from the text input (Wolfram, paragraph 197, teaches the programmer input includes a built-in function with two arguments: specification data and a parameter that indicates a function to be applied to user input).

Regarding claim 11, Wolfram discloses [a] system comprising: 
a first processing resource; and (Wolfram, FIG. 8, server system)
a non-transitory computer-readable medium, coupled to the first processing resource, having stored therein instructions that when executed by the first processing resource cause the first processing resource to: (Wolfram, FIG. 8, memory including instructions of a form generation module)
transmit to a remote computer system code, which when executed by a second processing resource of the remote computer system causes the second processing resource to: (Wolfram, FIG. 1, paragraph 70, teaches a computational application that includes a cloud-based development front end running on computer 102; Wolfram, paragraph 182, teaches the cloud-based development front end includes a form generation module that enables efficient and flexible generation of electronic forms)
display an interactive form authoring interface within a user interface of the remote computer system, wherein the interactive form authoring interface includes a single text entry field and a form preview area; (Wolfram, paragraph 185, teaches a forms generation module comprising software instructions that, when executed by the processor, cause the processor to evaluate programming input from a programmer to generate an electronic form object; Wolfram, paragraph 190, teaches that the forms generation module is a component of an interpreter, i.e., a computer program that directly executes, i.e. performs, instructions written in a programming or scripting language; Wolfram, paragraph 196, teaches programmer input in a programming language is received at a computer via an input device (see FIG. 10A))
accept via the single text entry field form definition information relating to an electronic form being authored by an authoring user in a form of a stream of text input received directly or indirectly from the authoring user; (Wolfram, paragraph 196, teaches programmer input in a programming language is received at a computer via an input device (see FIG. 10A))
send the form definition information to the system; and (Wolfram, paragraph 194, teaches the programmer users the computer to provide the programming input to the server via the network)
provide the authoring user with real-time or near real-time feedback regarding results of automated electronic form generation performed by the system by receiving a rendered view of the electronic form from the system and updating the form preview area based on the rendered view, (Wolfram, paragraph 200, teaches evaluating the specification data to determine general characteristics of the form to be generated, e.g., i) how many user inputs are to be received by the form, ii) respective data types of the user inputs, etc.; based on the evaluation of the specification data, code is generated for the electronic form that conforms to the general characteristics corresponding to the specification data; the generated code is capable of being processed by an application to render the electronic form having the general characteristics; Wolfram, paragraph 202, teaches the generated code causes the evaluation of the function to be completed at run-time, e.g., after user input is received).
Wolfram, paragraph 206, teaches a suitable application renders the electronic form using the electronic form object generated in response to the programming input. Yet, Wolfram does not disclose a form preview area…wherein the form preview area is displayed on the display screen concurrently with the single active text entry field and is updated in real-time or near real-time responsive to changes to the text input. However, Narayanan, paragraph 23, teaches a form compiler that compiles metadata by a developer in developing forms into a descriptor language that can be understood by a browser in a preview generator such that the browser uses a user interface component to display a preview of the form in a preview section Wolfram to incorporate the teachings of Narayanan to render a preview of the form as it is being authored by the developer. Doing so would increase the productivity of the developer (Narayanan, paragraph 43).

Regarding claim 12, Wolfram, in view of Narayanan, discloses the invention of claim 11 as discussed above. Wolfram further discloses wherein the instructions further cause the first processing resource to responsive to receipt of the form definition information from the remote computer system, generate the rendered view of the electronic form based on the form definition information (Wolfram, paragraph 198, teaches the programmer input is evaluated at one or more computers to generate the electronic form object that includes one or more user-interface mechanisms for receiving the user input; Wolfram, paragraph 199, teaches further evaluating the programmer input to generate code that is capable of being processed by an application (e.g., a web browser or other suitable application) to render the electronic form such as on a display device).

Regarding claim 14, Wolfram, in view of Narayanan, discloses the invention of claim 11 as discussed above. Wolfram further discloses wherein the interactive form authoring interface is presented by a web browser running on the remote computer system (Wolfram, paragraph 199, teaches evaluating the programmer input to generate code that is capable of being processed by a web browser on a display device).

Regarding claim 15, Wolfram, in view of Narayanan, discloses the invention of claim 11 as discussed above. Wolfram further discloses wherein the remote computer system comprises a mobile device (Wolfram, FIG. 8, teaches a computer 102 described as a desktop computer, a workstation, a laptop computer, a tablet computer, a smart phone, a personal digital assistant, etc.).

Regarding claim 16, Wolfram, in view of Narayanan, discloses the invention of claim 11 as discussed above. Wolfram further discloses wherein the text input is in a form of a natural language (see paragraph 197).

Regarding claim 17, Wolfram, in view of Narayanan, discloses the invention of claim 16 as discussed above. Wolfram further discloses wherein the natural language is augmented with structure that aids the system in connection with generation of the rendered view (Wolfram, paragraph 197, teaches the programmer input includes a built-in function with two arguments: specification data and a parameter that indicates a function to be applied to user input).

Regarding claim 18, Wolfram discloses An electronic form generation system comprising: 
a processing resource; and (Wolfram, FIG. 8, server system)
a non-transitory computer-readable medium, coupled to the processing resource, having stored therein instructions that when executed by the processing resource cause the processing resource to: (Wolfram, FIG. 8, memory including instructions of a form generation module)
receive from an authoring user device a text-based description of an electronic form being authored by an authoring user in a form of a natural language; (Wolfram, paragraph 185, teaches a forms generation module comprising software instructions that, when executed by the processor, cause the processor to evaluate programming input from a programmer to generate an electronic form object; Wolfram, paragraph 190, teaches that the forms generation module is a component of an interpreter, i.e., a computer program that directly executes, i.e. performs, instructions written in a programming or scripting language; Wolfram, paragraph 196, teaches programmer input in a programming language is received at a computer via an input device (see FIG. 10A); Wolfram, paragraph 197, teaches the programmer input includes natural language words (as opposed to artificial words), e.g., form, function, first, second)
obtain contextual information relating to the electronic form; (Wolfram, paragraph 197, teaches the programmer input includes a built-in function with two arguments: specification data and a parameter that indicates a function to be applied to user input)
generate a rendered view of the electronic form based on the text-based description including performing context-informed rendering of one or more form elements specified by the text-based description based on the contextual information; and (Wolfram, paragraph 200, teaches evaluating the specification data to determine general characteristics of the form to be generated, e.g., i) how many user inputs are to be received by the form, ii) respective data Wolfram, paragraph 202, teaches the generated code causes the evaluation of the function to be completed at run-time, e.g., after user input is received).
Wolfram, paragraph 206, teaches a suitable application renders the electronic form using the electronic form object generated in response to the programming input. Yet, Wolfram does not disclose a form preview area…provide the authoring user with real-time or near real-time feedback regarding an appearance and functionality of the electronic form by causing a preview of the electronic form to be displayed within a user interface of the authoring user device based on the rendered view. However, Narayanan, paragraph 23, teaches a form compiler that compiles metadata by a developer in developing forms into a descriptor language that can be understood by a browser in a preview generator such that the browser uses a user interface component to display a preview of the form in a preview section of a user interface (see FIG. 4A) as it is being authored by the developer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wolfram to incorporate the teachings of Narayanan to render a preview of the form as it is being authored by the developer. Doing so would increase the productivity of the developer (Narayanan, paragraph 43).

Wolfram, in view of Narayanan, discloses the invention of claim 17 as discussed above. Wolfram further discloses wherein the contextual information comprises a language in which at least a portion of the text-based description is expressed (Wolfram, paragraph 197, teaches the programmer input includes a built-in function with two arguments: specification data and a parameter that indicates a function to be applied to user input e.g. “first,” “second”).

Regarding claim 20, Wolfram, in view of Narayanan, discloses the invention of claim 17 as discussed above. Wolfram further discloses wherein the contextual information is derived from meta information contained within the text-based description (Wolfram, paragraph 197, teaches that the specification data includes data to indicate properties of the form to be generated, e.g., the specification data includes data to indicate that the form is to elicit two inputs (indication of two inputs is interpreted as the meta information from which the context information is derived)).

Regarding claim 25, Wolfram, in view of Narayanan, discloses the invention of claim 17 as discussed above. Wolfram further discloses wherein the instructions further cause the processing resource to locally store the text-based description (Wolfram, paragraph 194, teaches the electronic form object is stored in a memory in the server).

13 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfram and Narayanan as applied to claim 11 above, and further in view of Baird et al. (U.S. Pub. No. 2009/0313601) (“Baird”).

Regarding claim 13, Wolfram, in view of Narayanan, discloses the invention of claim 11 as discussed above. Wolfram does not disclose wherein the rendered view facilitates testing of the functionality of the electronic form by enabling interaction with functional form elements of the electronic form by the authoring user. However, Baird, paragraph 53, teaches a form designer that represents a form as data in an XML-based definition at design-time such that when the form is previewed (e.g., opened in preview mode), the design application generates the appropriate run-time rendering by applying the pertinent transformations against the XML-based definition. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wolfram to incorporate the teachings of Baird to generate a run-time preview of the form. Doing so would enable the user to easily model the electronic form (Baird, paragraph 53).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gudenkauf (see PTO892) teaches producing a page of information based on a dynamic edit form and one or more transforms; Truong (see PTO892) teaches an electronic form generator; Folsom (see PTO892) teaches techniques to generate custom electronic forms; Ghosh (see PTO892) teaches converting presentation metadata to a browser-renderable format during compilation; Allison (see PTO892) teaches a method for form building; Bennett (see Linden (see PTO892) teaches a method for accessing a dynamic transaction form within a webpage of a financial application; Landau (see PTO892) teaches a natural language text interpreter for freeform data entry of events dates; Gerardin (see PTO892) teaches a method for automatically generating documents and corresponding generator; KOL (see PTO892) teaches a mobile device application creation, editing and distribution system with a website design system; Englehart (see PTO892) teaches real-time code preview for a model based development process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419.  The examiner can normally be reached on M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SHAHID K KHAN/Examiner, Art Unit 2178